Exhibit 10.23 PROMISSORY NOTE $200,000 March 30, 2007 (Date) FOR VALUE RECEIVED, Material Technologies, Inc., a Delaware corporation, its assigns and successors (“MaTech” or the “Company”), hereby promises to pay to the order of Nathan J. Esformes, (the “Holder”), in immediately available funds, the total principal sum of Two Hundred Thousand Dollars ($200,000) pursuant to the terms hereof. The principal hereof and any accrued but unpaid interest shall be due and payable on the date which is two (2) years from the date hereof. Payment of all amounts due hereunder shall be made at the address of the Holder provided for in Section 4 hereof. This Note shall bear interest at the rate of eight percent (8%) per annum. 1.PREPAYMENT.
